DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 3 objected to because of the following informalities:    	Both the claims are numbered as 3. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,039,489 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because
 	Regarding claim 1,  A node configured to provide a mobility function and to operate in accordance with an application protocol for communication over an interface between the node and a base station, the node comprising: a controller and a transceiver; wherein the controller is configured to control the transceiver: to communicate with the base station over the interface; to transmit, to the base station over the interface, a handover request message for communication which includes a user equipment (UE) identity specifically associated both with the node and with the application protocol, wherein the UE identity uniquely identifies a UE over the interface; and to receive, from the base station over the interface, a handover request acknowledgement message of the application protocol. (Claim 1, A Mobility Management Entity (MME), configured to operate in accordance with an Si Application Protocol (SlAP), the MME comprising: a controller; and a transceiver; wherein the controller is configured to control the transceiver: to communicate with a base station over an S1 interface; to transmit, to the base station, over the Si interface, a handover request message for SlAP communication which includes an MME User Equipment SlAP (MME UE SlAP) identity, wherein the MME UE SlAP identity uniquely identifies a UE over an Si interface within the MME; and to receive, from the base station, over the Si interface, a handover request acknowledgement message for SlAP communication.) 	Regarding claim 3, A method for a node, wherein said node provides a mobility function and wherein said node operates in accordance with an application protocol for communicating over an interface between the node and a base station, the method comprising the steps of: communicating with the base station over the interface; transmitting, to the base station over the interface, a handover request message for communication which includes a user equipment (UE) identity specifically associated both with the node and with the application protocol, wherein the UE identity uniquely identifies a UE over the interface; and receiving, from the base station over the interface, a handover request acknowledgement message of the application protocol (Claim 2, A method performed by a Mobility Management Entity (MME), wherein the MME is configured to operate in accordance with an S1 Application Protocol (SlAP), the method comprising: communicating with a base station over an S1 interface; transmitting, to the base station, over the Si interface, a handover request message for SlAP communication which includes an MME User Equipment SlAP (MME UE SlAP) identity, wherein the MME UE SlAP identity uniquely identifies a UE over an Si interface within the MME; and receiving, from the base station, over the Si interface, a handover request acknowledgement message for SlAP communication.)
 	Regarding claim 4, A base station configured to operate in accordance with an application protocol for communication over an interface between the base station and a node, wherein said node is configured to provide a mobility function, the base station comprising: a controller and a transceiver; wherein the controller is configured to control the transceiver: to communicate with the node over the interface; to receive, from the node over the interface, a handover request message for communication which includes a user equipment (UE) identity specifically associated both with the node and with the application protocol, wherein the UE identity uniquely identifies a UE over the interface; and to transmit, to the node over the interface, a handover request acknowledgement message of the application protocol. (Claim 4, A base station, configured to operate in accordance with an S1 Application Protocol (SlAP), the base station comprising: a controller; and a transceiver; wherein the controller is configured to control the transceiver: to communicate with a Mobility Management Entity (MME) over an Si interface; to receive, from the MME, over the S1 interface, a handover request message for SlAP communication which includes an MME User Equipment SlAP (MME UE SlAP) identity, wherein the MME UE SlAP identity uniquely identifies a UE over an Si interface within the MME; and to transmit, to the MME, over the S1 interface, a handover request acknowledgement message for SlAP communication.) 	Regarding claim 6, A method for a base station, wherein said base station operates in accordance with an application protocol for communicating over an interface between the base station and a node, wherein said node provides a mobility function, the method comprising the steps of: communicating with the node over the interface; receiving, from the node over the interface, a handover request message for communication which includes a user equipment (UE) identity specifically associated both with the node and with the application protocol, wherein the UE identity uniquely identifies a UE over the interface; and transmitting, to the node over the interface, a handover request acknowledgement message of the application protocol. (Claim 4, A method performed by a base station, wherein the base station is configured to operate in accordance with an S1 Application Protocol (SlAP), the method comprising: communicating with a Mobility Management Entity (MME) over an Si interface; receiving, from the MME, over the S1 interface, a handover request message for SlAP communication which includes an MME User Equipment SlAP (MME UE SlAP) identity, wherein the MME UE SlAP identity uniquely identifies a UE over an Si interface within the MME; and transmitting, to the MME, over the S1 interface, a handover request acknowledgement message for SlAP communication.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467